Citation Nr: 0403184	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-11 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized active service from January to June 1945.  He died 
in April 1988.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the Department of Veterans Affairs (VA), Regional 
Office (RO) in Manila, the Republic of the Philippines.  The 
issues of legal entitlement to accrued benefits (also 
addressed in a July 2002 rating decision) and basic 
eligibility for nonservice-connected death pension benefits 
(addressed in a January 2003 statement of the case (SOC)) 
were not perfected for appellate review.


FINDINGS OF FACT

1.  The veteran died in April 1988; pulmonary tuberculosis 
was certified as the immediate cause of death on the 
veteran's death certificate.

2.  Prior to the veteran's death, service connection was not 
established for any disability.

3.  Pulmonary tuberculosis was not manifested in service or 
within three years following the veteran's discharge from 
active duty, and is not shown to have been related to 
service.

4.  The disability which caused the veteran's death was not 
incurred in or aggravated by service, and service connected 
disability did not contribute to cause or hasten his death.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case, and VA 
has fully complied with the mandates of the VCAA.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

The appellant was notified why service connection for the 
cause of the veteran's death was denied in the July 2002 RO 
rating decision, as well as in a January 2003 SOC.  An April 
2002 letter provided notice of the VCAA, and advised the 
appellant of the evidence needed to establish her claim and 
of her and VA's respective responsibilities in claims 
development.  The SOC outlined pertinent VCAA provisions.

The VCAA letter sent to the appellant in April 2002 advised 
her that she should respond in 60 days.  However, the letter 
went on to inform her that evidence submitted within one year 
would be considered (and, in fact, everything submitted to 
date - more than two and a half years later- has been 
accepted for the record, and considered).  Under the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651,__(Dec. 16, 2003) (to be codified at 38 U.S.C. § __), 
the Board may proceed with consideration of the appeal.  
Remanding the case for correction of any technical notice 
deficiency would serve no useful purpose, but would 
needlessly prolong the appeals process.  The appellant has 
been adequately notified of everything critical to her 
appeal; she is not prejudiced by the Board's proceeding with 
a merits review at this point.  

Regarding the "duty to assist," the RO has obtained the 
veteran's September 1946 "Report of Physical Examination of 
Enlisted Personnel Prior to Discharge, Release from Active 
Duty or Retirement" examination report, and attempted to 
obtain post-service private treatment records.  The appellant 
has not identified any pertinent obtainable records which 
remain outstanding.  

The Board has considered whether a VA medical opinion is 
necessary.  As the probative evidence of record reveals 
nothing relating to pulmonary tuberculosis during service or 
for many years thereafter, there is no basis for seeking a 
medical advisory opinion.  In sum, all of VA's due process, 
notice, and assistance duties, including those mandated by 
the VCAA, are met.

Factual Background

The appellant essentially contends that the cause of the 
veteran's death was due to his period of service.  See VA 
Form 21-534, dated in March 2002.  

During his lifetime, the veteran had not established service-
connection for any disability.

A September 1946 "Report of Physical Examination of Enlisted 
Personnel Prior to Discharge, Release from Active Duty or 
Retirement," shows that no significant diseases, wounds or 
injuries were noted.  No lung pathology was found.
Death certificates reveal that the veteran died at his home 
in April 1988.  Pulmonary tuberculosis was listed as the 
immediate cause of his death.  An April 2002 letter from a 
private treating physician of the veteran indicates that he 
treated the veteran from 1985 to 1988, and that the veteran 
died due to pulmonary tuberculosis in April 1988.  The RO 
sought medical treatment records from this physician in May 
2002.  In June 2002 the physician informed VA that clinical 
records were destroyed at a fire at his house in June 1991.  
He added that he remembered that the veteran had been 
complaining of dry cough, emaciation, afternoon fever and 
anorexia.

Laws and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  Service connection 
will be granted for a disease or disability if it is shown 
that the veteran suffered from such disease or disability and 
that it resulted from an injury suffered or disease 
contracted in line of duty, or from aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Service connection for pulmonary tuberculosis may be 
established on a presumptive basis if such disease is 
manifested to a compensable degree within three years 
following the veteran's discharge from active duty.  

Analysis

During his lifetime the veteran had not established service 
connection for any disability.  When he died, he did not have 
any claims pending with VA.  The cause of his death was 
pulmonary tuberculosis (PTB).  His available service records 
report no treatment for this disorder.  An examination in 
September 1946 found no pertinent defects.  There is no 
evidence of lung disease in service or for many years 
thereafter.  Although PTB is a chronic disorder for which 
service connection may be established on a presumptive basis, 
here, PTB is not shown to have been manifested within the 
presumptive period (three years) following the veteran's 
separation from service so as to permit application of the 
presumption.  No doctor has opined that the pulmonary 
tuberculosis which caused the veteran's death was related to 
the veteran's service.  Postservice medical records, dated 
more than 40 years after service, provide no basis for 
establishing a causal link between the death-causing disease 
and service.

The appellant's argument appears to be that as the veteran 
"suffered the calamities of World War II Era of unhumane 
[sic] treatment" (see VA Form 9, received in April 2003), 
service connection for his death should be granted.  However, 
she is a layperson, and thus lacks the requisite 
expertise/training for her opinion in this matter to be 
competent evidence.  There is no competent (medical) evidence 
supporting her argument.  Without competent evidence that 
disability which caused or contributed to cause the veteran's 
death was incurred or aggravated in service, service 
connection for the cause of his death is not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



